PER CURIAM.
This cause was heard on the transcript of the record and briefs of counsel, and on consideration thereof no reversible error appears upon the record. Assuming, without deciding, that a bill of review is the proper remedy for the relief sought, the court is of the opinion that, under the circumstances in this case, the delay in filing it, from May 18, 1938 to March 18, 1940, showed a lack of due diligence.
It is therefore ordered and adjudged that the order appealed from be and the same is affirmed.